Citation Nr: 0014483	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-18 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.L.





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


REMAND

By a statement dated in December 1998, the veteran requested 
a hearing before the Board and acknowledged that the hearing 
would be conducted using "video conferencing" techniques.  
Thereafter, in February 1999, the veteran canceled his video 
hearing and requested an "[i]n-person" Travel Board 
hearing.  It appears that the RO attempted to notify the 
veteran of the scheduled hearing in June 1999; however, the 
notification letter was returned as the veteran had moved.  
Accordingly, the veteran was not provided an opportunity to 
present testimony at a hearing before the Board, as he had 
requested.  Subsequently, the RO has received the veteran's 
current address.  Therefore, this case is remanded to the RO 
for the following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his February 1999 request for such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


